Citation Nr: 1611569	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  12-30 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to service connection for an eye disability, to as secondary to service-connected diabetes mellitus.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1966 to May 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Board remanded the case for further development in March 2014 and January 2015.  The case has since been returned to the Board for appellate review.  

This case consists of documents in Virtual VA and the Veterans Benefits Management System (VBMS).  The Board has reviewed all relevant documents in VBMS.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the Veteran's claims file, which is solely electronic, suggests that the paper claims file may not have been scanned into Virtual VA or VBMS in its entirety.  For example, the record does not include a statement of the case (SOC) following the Veteran's March 2011 notice of disagreement and prior to his October 2012 substantive appeal.  Additionally, an April 2010 VA examiner referenced a November 2009 summary letter from Dr. N.T. (initials used to protect privacy).  Prior to this remand, the Board contacted the RO regarding the missing documents, and the RO attempted to retrieve them.  While the RO secured the March 2011 notice of disagreement and October 2012 substantive appeal, the RO was unsuccessful with regard to the missing SOC and Dr. NT's November 2009 summary letter.  As these documents are clearly relevant to the Veteran's claim, a remand is required for further attempts to recover or regenerate them and to provide the Veteran the opportunity to resubmit Dr. N.T.'s November 2009 letter himself.   

Through their attempts to locate the missing documents, the RO obtained a December 2009 letter from Dr. N.T. noting treatment since March 2006.  The letter specifically mentions a February 2009 visual field test, November 2009 office visit, and laser surgery to treat narrow angle glaucoma.  The Board's January 2015 remand included instructions to contact the Veteran regarding his authorization to release any private treatment records.  The AOJ contacted the Veteran requesting that authorization in February 2015.  While it does not appear that the Veteran has responded, as remand is already required to recover the missing documents, the AOJ should again contact the Veteran regarding his authorization to release any treatment records pertaining to his eyes, particularly the November 2009 letter from Dr. N.T. and the other private treatment records referenced in Dr N.T.'s December 2009 letter.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should attempt to locate and/or rebuild any missing portion of the Veteran's original paper claims file, including, but not limited to, securing the missing SOC, associating with the claims file any documents located in a temporary file at the AOJ, asking the Veteran to provide copies of any documents from the claims file that he has in his possession, contacting the Veteran's representative to determine if they have any documents pertaining to the Veteran, and attempting to obtain Dr. N.T.'s November 2009 summary letter as referenced by the April 2010 VA examination report currently included in the electronic claims file.

All attempts to secure the Veteran's complete claims file and rebuild any missing portion of that file should be documented by the AOJ.  A formal finding regarding unavailability of any missing documents should be issued if necessary, and the Veteran and his representative should be provided appropriate notice.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his eyes.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  A specific request should be made for any records from Dr. N.T. for treatment since March 2006, the February 2009 visual field test, his November 2009 letter, a November 2009 office visit, and laser surgery to treat narrow angle glaucoma.   

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  Further development may include affording the Veteran a VA examination and/or obtaining a medical opinion.

4.  When the development has been completed, the AOJ should review the case on the basis of additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before the record is returned to the Board for further review.  This supplemental statement of the case should set forth the provisions of 38 C.F.R. § 3.310.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

